Order entered November 2, 2018




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01057-CR

                                ROY OLIVER, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F17-18595-V

                                        ORDER
       Before the Court is the Dallas County District Clerk’s October 30, 2018 request for

additional time to file the clerk’s record. We GRANT the request and ORDER the clerk’s

record due on or before November 16, 2018.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE